           Case 21-52543-bem                                     Doc 15              Filed 04/19/21 Entered 04/19/21 17:21:34                                                          Desc Main
                                                                                    Document      Page 1 of 24
 Fill in this information to identify the case:

 Debtor name            YC Fernley Hotel LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)               21-52543
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       12,977,637.62


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            26,735.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         13,004,372.62




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34               Desc Main
                                                                     Document      Page 2 of 24
 Fill in this information to identify the case:

 Debtor name         YC Fernley Hotel LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         21-52543
                                                                                                                             Check if this is an
                                                                                                                             amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                            12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                           Current value of
                                                                                                                             debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used    Current value of
                                                                                                     for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Membership Interest in YC Atlanta Hotel LLC                    100       %      N/A                                   Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 21-52543-bem                        Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                 Desc Main
                                                                     Document      Page 3 of 24
 Debtor         YC Fernley Hotel LLC                                                         Case number (If known) 21-52543
                Name



 16.        Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
            Describe:


 17.        Total of Part 4.                                                                                                             $0.00
            Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-52543-bem                            Doc 15            Filed 04/19/21 Entered 04/19/21 17:21:34                                        Desc Main
                                                                          Document      Page 4 of 24
 Debtor          YC Fernley Hotel LLC                                                                                Case number (If known) 21-52543
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                          $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                                Desc Main
                                                                     Document      Page 5 of 24
 Fill in this information to identify the case:

 Debtor name          YC Fernley Hotel LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)              21-52543
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
        Access Point Financial,
 2.1                                                                                                                   $12,977,637.62                   Unknown
        LLC                                           Describe debtor's property that is subject to a lien
        Creditor's Name                               Alleged 100% Membership Interest in YC
        One Ravinia Drive                             Atlanta Hotel LLC
        9th Floor
        Atlanta, GA 30346
        Creditor's mailing address                    Describe the lien
                                                      Alleged Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        11/15/2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                          $12,977,637.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   62

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 21-52543-bem                        Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                                  Desc Main
                                                                     Document      Page 6 of 24
 Fill in this information to identify the case:

 Debtor name         YC Fernley Hotel LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)           21-52543
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Georgia Department of Labor                               Check all that apply.
           Employer Accounts Section                                    Contingent
           148 Andrew Young Intl. Blvd. Suite                           Unliquidated
           850
           Atlanta, GA 30303                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Potential Tax Liability
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Georgia Department of Revenue                             Check all that apply.
           Compliance Division, ARCS -                                  Contingent
           Bankruptcy                                                   Unliquidated
           1800 Century Blvd NE, Suite 9100
           Atlanta, GA 30345-3209                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Potential Tax Liability
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   27618                               Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                                           Desc Main
                                                                     Document      Page 7 of 24
 Debtor       YC Fernley Hotel LLC                                                                            Case number (if known)          21-52543
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operation                             Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Potential Tax Liability
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           Nevada Department of Taxation                             Check all that apply.
           c/o Melanie Young, Executive                                 Contingent
           Director                                                     Unliquidated
           4600 Kietzke Lane, Building L,
           Suite 235                                                    Disputed
           Reno, NV 89502
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Potential Tax Liability
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $13,369.00
           Balbir S. Gosal                                                             Contingent
           5851 S. Virginia Street                                                     Unliquidated
           Reno, NV 89502                                                              Disputed
           Date(s) debt was incurred 03/29/21
                                                                                   Basis for the claim:     Loan to Debtor from Insider for Ch. 11 Retainer
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $13,366.00
           Baldev S. Johal                                                             Contingent
           5851 S. Virginia Street                                                     Unliquidated
           Reno, NV 89502                                                              Disputed
           Date(s) debt was incurred 03/26/21
                                                                                   Basis for the claim:     Loan to Debtor from Insider for Ch. 11 Retainer
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Choice Hotels International                                                 Contingent
           6811 East Mayo Blvd
                                                                                       Unliquidated
           Suite 100
           Phoenix, AZ 85054                                                           Disputed

           Date(s) debt was incurred                                               Basis for the claim:     Potential Liability
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                                        Desc Main
                                                                     Document      Page 8 of 24
 Debtor       YC Fernley Hotel LLC                                                                    Case number (if known)            21-52543
              Name

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           Nevada Secretary of State                                            Contingent
           Nevada State Capitol Building
                                                                                Unliquidated
           101 North Carson Street, Suite 3
           Carson City, NV 89701                                                Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Potential Liability
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           U.S. Small Business Administration                                   Contingent
           233 Peachtree St, NE
                                                                                Unliquidated
           Suite 1900
           Atlanta, GA 30303                                                    Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Potential Liability
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any
 4.1       United States Attorney
           c/o Andres H. Sandoval, Esq.                                                               Line     3.5
           75 Ted Turner Drive, SW - Suite 600
                                                                                                             Not listed. Explain
           Atlanta, GA 30303-3309

 4.2       United States Attorney General
           U.S. Department of Justice                                                                 Line     3.5
           950 Pennsylvania Avenue, NW
                                                                                                             Not listed. Explain
           Washington, DC 20530-0001


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                       26,735.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                            26,735.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                      Desc Main
                                                                     Document      Page 9 of 24
 Fill in this information to identify the case:

 Debtor name         YC Fernley Hotel LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         21-52543
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                  Desc Main
                                                                     Document     Page 10 of 24
 Fill in this information to identify the case:

 Debtor name         YC Fernley Hotel LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         21-52543
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Balbir S. Gosal                   5851 S. Virginia Street                            Access Point                      D   2.1
                                               Reno, NV 89502                                     Financial, LLC                    E/F
                                                                                                                                    G




    2.2      Baldev S. Johal                   5851 S. Virginia Street                            Access Point                      D   2.1
                                               Reno, NV 89502                                     Financial, LLC                    E/F
                                                                                                                                    G




    2.3      Ranjit S. Johal                   5851 S. Virginia Street                            Access Point                      D   2.1
                                               Reno, NV 89502                                     Financial, LLC                    E/F
                                                                                                                                    G




    2.4      YC Atlanta Hotel                  1419 Virginia Avenue                               Access Point                      D   2.1
             LLC                               Atlanta, GA 30337                                  Financial, LLC                    E/F
                                                                                                                                    G




    2.5      YC Atlanta Hotel                  1419 Virginia Avenue                               U.S. Small Business               D
             LLC                               Atlanta, GA 30337                                  Administration                    E/F       3.5
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                   Desc Main
                                                                     Document     Page 11 of 24
 Debtor       YC Fernley Hotel LLC                                                           Case number (if known)   21-52543


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      YC Atlanta Hotel                  1419 Virginia Avenue                               Choice Hotels                    D
             LLC                               Atlanta, GA 30337                                  International                    E/F       3.3
                                                                                                                                   G




    2.7      YC Atlanta Hotel                  1419 Virginia Avenue                               Georgia Department               D
             LLC                               Atlanta, GA 30337                                  of Labor                         E/F       2.1
                                                                                                                                   G




    2.8      YC Atlanta Hotel                  1419 Virginia Avenue                               Internal Revenue                 D
             LLC                               Atlanta, GA 30337                                  Service                          E/F       2.3
                                                                                                                                   G




    2.9      YC Atlanta Hotel                  1419 Virginia Avenue                               Georgia Department               D
             LLC                               Atlanta, GA 30337                                  of Revenue                       E/F       2.2
                                                                                                                                   G




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                     Desc Main
                                                                     Document     Page 12 of 24



 Fill in this information to identify the case:

 Debtor name         YC Fernley Hotel LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         21-52543
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       For prior year:                                                                             Operating a business                     $1,348,983.43
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For prior year:                                                                             Operating a business                       $138,750.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other    Rental Income


       For year before that:                                                                       Operating a business                       $179,922.84
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                         $20,508.33
       From 1/01/2019 to 12/31/2019
                                                                                                   Other    Rental Income

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                                   Desc Main
                                                                     Document     Page 13 of 24
 Debtor       YC Fernley Hotel LLC                                                                      Case number (if known) 21-52543




           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Stone & Baxter, LLP                                         3/29/2021                        $13,838.50                Secured debt
               577 Mulberry Street                                                                                                    Unsecured loan repayments
               Suite 800                                                                                                              Suppliers or vendors
               Macon, GA 31201
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                                Desc Main
                                                                     Document     Page 14 of 24
 Debtor        YC Fernley Hotel LLC                                                                         Case number (if known) 21-52543




           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                         Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    Stone & Baxter, LLP
                577 Mulberry Street
                Suite 800
                Macon, GA 31201                                                                                                3/26/2021              $13,366.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.    Stone & Baxter, LLP
                577 Mulberry Street
                Suite 800
                Macon, GA 31201                                                                                                3/29/2021              $13,369.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers           Total amount or
                                                                                                                        were made                          value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                            Desc Main
                                                                     Document     Page 15 of 24
 Debtor       YC Fernley Hotel LLC                                                                      Case number (if known) 21-52543



13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer        Total amount or
               Address                                           payments received or debts paid in exchange             was made                      value
       13.1                                                      In order to assist YC Atlanta Hotel LLC
       .                                                         with its initial purchase of hotel property,
                                                                 the Debtor sold its real estate to Virginia
                                                                 Reno Partners, LLC as part of a 1031
                                                                 exchange of property where Investment
                                                                 Property Exchange Services, Inc. (IPEX)
                                                                 served as an intermediary to release the
                                                                 funds to YC Atlanta Hotel LLC. Debtor
                                                                 notes that IPEX did require an exchange
               Virginia Reno Partners, LLC                       fee. Debtor reserves its right to assert
               2300 West Sahara Avenue                           this transfer was in the ordinary course
               Suite 1200                                        but nonetheless discloses it in good                    September 10,
               Las Vegas, NV 89102                               faith.                                                  2019                 $1,593,512.83

               Relationship to debtor
               n/a


       13.2                                                      In order to assist YC Atlanta Hotel LLC
       .                                                         with its initial purchase of hotel property,
                                                                 the Debtor sold its real estate to Virginia
                                                                 Reno Partners, LLC as part of a 1031
                                                                 exchange of property where Investment
                                                                 Property Exchange Services, Inc. (IPEX)
                                                                 served as an intermediary to release the
                                                                 funds to YC Atlanta Hotel LLC. Debtor
               Investment Property                               notes that IPEX did require an exchange
               Exchange Services                                 fee. Debtor reserves its right to assert
               3100 West Ray Road                                this transfer was in the ordinary course
               Suite 141                                         but nonetheless discloses it in good                    September 10,
               Chandler, AZ 85226                                faith.                                                  2019                 $1,593,512.83

               Relationship to debtor
               n/a


       13.3                                                      In order to assist YC Atlanta Hotel LLC
       .                                                         with its initial purchase of hotel property,
                                                                 the Debtor sold its real estate to Virginia
                                                                 Reno Partners, LLC as part of a 1031
                                                                 exchange of property where Investment
                                                                 Property Exchange Services, Inc. (IPEX)
                                                                 served as an intermediary to release the
                                                                 funds to YC Atlanta Hotel LLC. Debtor
                                                                 notes that IPEX did require an exchange
                                                                 fee. Debtor reserves its right to assert
               YC Atlanta Hotel LLC                              this transfer was in the ordinary course
               1419 Virginia Avenue                              but nonetheless discloses it in good                    November 15,
               Atlanta, GA 30337                                 faith.                                                  2019                 $1,593,121.55

               Relationship to debtor
               Subsidiary


 Part 7:      Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 21-52543-bem                        Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                             Desc Main
                                                                     Document     Page 16 of 24
 Debtor      YC Fernley Hotel LLC                                                                       Case number (if known) 21-52543



    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-52543-bem                        Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                                  Desc Main
                                                                     Document     Page 17 of 24
 Debtor      YC Fernley Hotel LLC                                                                       Case number (if known) 21-52543




          None

       Facility name and address                                      Names of anyone with                Description of the contents                   Do you still
                                                                      access to it                                                                      have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 21-52543-bem                        Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                                  Desc Main
                                                                     Document     Page 18 of 24
 Debtor      YC Fernley Hotel LLC                                                                       Case number (if known) 21-52543



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    YC Atlanta Hotel LLC                             Clarion Inn Hotel (Atlanta Georgia)              EIN:         ****3967
             1419 Virginia Avenue
             Atlanta, GA 30337                                                                                 From-To      11/15/19 to Present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Latrobe Management Services                                                                                                November
                    P.O. Box 363851                                                                                                            2019-Current
                    San Juan, PR 00936-3851

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Swensen & Company, CPA                                                                                                     November
                    P.O. Box 410                                                                                                               2019-Current
                    Winnemucca, NV 89446
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Latrobe Management Services                                                                                                November
                    P.O. Box 363851                                                                                                            2019-Current
                    San Juan, PR 00936-3851

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Latrobe Management Services
                    P.O. Box 363851
                    San Juan, PR 00936-3851
       26c.2.       Swensen & Company, CPA
                    P.O. Box 410
                    Winnemucca, NV 89446
       26c.3.       The Kishan Group
                    5851 South Virginia Street
                    Reno, NV 89502

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                            Desc Main
                                                                     Document     Page 19 of 24
 Debtor      YC Fernley Hotel LLC                                                                       Case number (if known) 21-52543



       Name and address
       26d.1.       Access Point Financial
                    1 Ravinia Drive
                    9th Floor
                    Atlanta, GA 30546
       26d.2.       Small Business Administration
                    233 Peachtree St, NE
                    Suite 1900
                    Atlanta, GA 30303

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Balbir S. Gosal                                5851 S. Virginia Street                             Managing Member and                   50
                                                      Reno, NV 89502                                      Member

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Baldev S. Johal                                5851 S. Virginia Street                             Managing Member and                   25
                                                      Reno, NV 89502                                      Member

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ranjit S. Johal                                5851 S. Virginia Street                             Member                                25
                                                      Reno, NV 89502



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-52543-bem                        Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                            Desc Main
                                                                     Document     Page 20 of 24
 Debtor      YC Fernley Hotel LLC                                                                       Case number (if known) 21-52543



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 19, 2021

 /s/ Baldev Johal                                                       Baldev Johal
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member and Authorized Party

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34                     Desc Main
                                                                     Document     Page 21 of 24
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re       YC Fernley Hotel LLC                                                                              Case No.     21-52543
                                                                                    Debtor(s)                  Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                26,735.00
             Prior to the filing of this statement I have received                                         $                26,735.00
             Balance Due                                                                                   $                      0.00

2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Debtor deposited $13,366.00 with Stone & Baxter, LLP on 3/26/2021 and
                                                                     $13,369.00 with Stone & Baxter, LLP on 3/29/2021. On or before the 3/29/2021
                                                                     petition date, Stone & Baxter, LLP applied $1,738.00 of those amounts to the
                                                                     filing fee and $13,838.50 to fees and expenses, leaving $12,896.50 in trust

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           To be paid by the Debtor pursuant to the engagement letter from Stone &
                                                                     Baxter, LLP attached to the Application to Employ

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. [Other provisions as needed]
               See engagement letter from Stone & Baxter, LLP attached to Application to Employ

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               See engagement letter from Stone & Baxter, LLP attached to Application to Employ
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 19, 2021                                                                 /s/ David L. Bury, Jr.
     Date                                                                           David L. Bury, Jr. 133066
                                                                                    Signature of Attorney
                                                                                    Stone & Baxter, LLP
                                                                                    577 Mulberry Street, Suite 800
                                                                                    Macon, GA 31201
                                                                                    478-750-9898 Fax: 478-750-9899
                                                                                    dbury@stoneandbaxter.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 21-52543-bem                         Doc 15           Filed 04/19/21 Entered 04/19/21 17:21:34               Desc Main
                                                                     Document     Page 22 of 24




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      YC Fernley Hotel LLC                                                                          Case No.   21-52543
                                                                                    Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member and Authorized Party of the corporation named as the debtor in this case, hereby verify that the attached list

of creditors is true and correct to the best of my knowledge.




 Date:       April 19, 2021                                              /s/ Baldev Johal
                                                                         Baldev Johal/Managing Member and Authorized Party
                                                                         Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    Case 21-52543-bem   Doc 15    Filed 04/19/21 Entered 04/19/21 17:21:34   Desc Main
                                 Document     Page 23 of 24


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Access Point Financial, LLC
                         One Ravinia Drive
                         9th Floor
                         Atlanta, GA 30346



                         Balbir S. Gosal
                         5851 S. Virginia Street
                         Reno, NV 89502



                         Baldev S. Johal
                         5851 S. Virginia Street
                         Reno, NV 89502



                         Choice Hotels International
                         6811 East Mayo Blvd
                         Suite 100
                         Phoenix, AZ 85054



                         Georgia Department of Labor
                         Employer Accounts Section
                         148 Andrew Young Intl. Blvd. Suite 850
                         Atlanta, GA 30303



                         Georgia Department of Revenue
                         Compliance Division, ARCS - Bankruptcy
                         1800 Century Blvd NE, Suite 9100
                         Atlanta, GA 30345-3209



                         Internal Revenue Service
                         Centralized Insolvency Operation
                         P.O. Box 7346
                         Philadelphia, PA 19101-7346



                         Nevada Department of Taxation
                         c/o Melanie Young, Executive Director
                         4600 Kietzke Lane, Building L, Suite 235
                         Reno, NV 89502
Case 21-52543-bem   Doc 15    Filed 04/19/21 Entered 04/19/21 17:21:34   Desc Main
                             Document     Page 24 of 24



                     Nevada Secretary of State
                     Nevada State Capitol Building
                     101 North Carson Street, Suite 3
                     Carson City, NV 89701



                     Ranjit S. Johal
                     5851 S. Virginia Street
                     Reno, NV 89502



                     U.S. Small Business Administration
                     233 Peachtree St, NE
                     Suite 1900
                     Atlanta, GA 30303



                     United States Attorney
                     c/o Andres H. Sandoval, Esq.
                     75 Ted Turner Drive, SW - Suite 600
                     Atlanta, GA 30303-3309



                     United States Attorney General
                     U.S. Department of Justice
                     950 Pennsylvania Avenue, NW
                     Washington, DC 20530-0001



                     YC Atlanta Hotel LLC
                     1419 Virginia Avenue
                     Atlanta, GA 30337
